IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

GEORGE EVERETT MCPHERSON,
Plaintiff,

Vv.

Civil Action No. 3:19cv881 (DJN)

PRINCE WILLIAM COUNTY
CLERK OF COURT, et ail.,
Defendants.

MEMORANDUM OPINION

This matter comes before the Court on its own initiative. By Memorandum Order entered

on December 12, 2019 (ECF No. 3), the Court conditionally docketed this civil action filed by

Plaintiff George Everett McPherson (“Plaintiff”). At that time, the Court directed Plaintiff to

submit a statement under oath or penalty of perjury that:

(A)
(B)
(C)
(D)

Identifies the nature of the action;

States his belief that he is entitled to relief;

Avers that he is unable to prepay fees or give security therefor; and,
Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an in forma pauperis affidavit form

for this purpose.

Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee by

signing and returning a consent to collection of fees form. The Court warned Plaintiff that a failure

to comply with either of the above directives within thirty (30) days of the date of entry thereof

would result in summary dismissal of the action.
Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a
completed in forma pauperis affidavit form and a consent to collection of fees form. As a result,
he does not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing
fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure to
prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be hereby DISMISSED
WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

Let the Clerk file a copy of this Memorandum Opinion electronically, notify all counsel of

record, and send a copy to Plaintiff at his address of record.

/s/
David J. Novak
United States District Judge

a

Richmond, Virginia

Date: aa 2 q0ev
